Citation Nr: 0946753	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

In an April 2009 decision, the Board denied the claim on 
appeal.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2009, the 
Court vacated and remanded the case pursuant to a Joint 
Motion for Remand (Joint Motion) filed by the parties.  

The Joint Motion noted that the April 2009 Board decision 
erroneously denied service connected for PTSD without making 
any findings as to whether the Veteran's other diagnoses of 
psychiatric disability were service related.  The case now 
returns to the Board for adjudication.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during 
service; psychiatric pathology was not diagnosed until 2004; 
the current psychiatric disorder is unrelated to service.

2.  The Veteran has been diagnosed with PTSD but there is no 
link, established by medical evidence, between current 
symptoms and a verified in-service stressor.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2009).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his or her, a veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002), 38 C.F.R. § 3.304(d) (2009) (pertaining to combat 
veterans).  

If VA determines either that a veteran did not engage in 
combat with the enemy or that he or she did engage in combat, 
but that the alleged stressor is not combat related, a 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his or her testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996);  see also Gaines v. West, 11 Vet. App. 
353 (1998) (specific finding required as to whether a veteran 
engaged in combat with the enemy).  

Because the Veteran is also alleging an in-service assault, 
the special provisions of VA Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part III (Feb. 20, 1996), regarding 
personal assault must also be considered.  

The Manual identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part III, 
5.14c(4)(a).  When there is no indication in the record that 
a personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than a veteran's service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Here, the Veteran claims that the following events occurred 
while he was in the Republic of Vietnam from May 1969 to July 
1969 while serving as a General Warehouse Man with the 
Support Company, 1st Force Service Regiment, Supply 
Battalion:  

*	while in or near Da Nang, Vietnam, 
his unit came under constant enemy 
sniper fire; 
*	two Marines were killed and their 
bodies were found in a trash pile; 
*	a "few" Army soldiers were killed 
and put in body bags; 
*	in June 1969 or July 1969, he 
handled dead bodies while working in 
grave registration;
*	he was out in a field at night when 
he heard shooting;
*	he saw the bodies of dead Viet Cong 
soldiers; and
*	he was serving with the 3rd Marine 
Division in Da Nang, Vietnam, in 
July 1969 when he confronted his 
Gunny Sergeant and Corporal to 
protest the perceived impropriety of 
an assignment and was struck in the 
jaw with an axe handle by his Gunny 
Sergeant.

The alleged stressors pertaining to dead bodies have been 
alternately described as seeing people shot and seeing people 
with their throats cut.  

Under VA precedence, a determination as to whether a Veteran 
engaged in combat with the enemy must be based on 
consideration of all evidence of record in each case.  In 
many cases, no single item of evidence will be determinative 
of the issue, and it will be necessary to evaluate the 
evidence for and against the assertion that a veteran engaged 
in combat.  Specifically, VA must assess the credibility, 
probative value, and relative weight of each relevant item of 
evidence and to apply the benefit-of-the-doubt standard if 
the evidence is in equipoise.

Although the Veteran claims that his unit came under constant 
enemy fire, his service records do not indicate that he 
engaged in combat with the enemy.  Rather, his personnel file 
indicates that he served in Vietnam from May 1969 to July 
1969.  The personnel file confirms that he served as a 
General Warehouse Man with a Support Company during this 
time.  The personnel file lists his awards and decorations as 
the National Defense Service Medal, Vietnam Service Medal 
with one star, and the Marksman Rifle Badge.  

The Board finds that the evidence does not show that the 
Veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); M21-1MR, Part III.iv.4.H.29.b, 
c.

Next, service treatment records do not reveal any complaints 
of, treatment for, or diagnosis of a psychiatric disorder.  
His January 1968 Report of Medical Examination at enlistment 
indicated that his psychiatric state was within normal limits 
with no personality deviation.  On his Report of Medical 
History at that time, he self-reported that he never suffered 
from frequent or terrifying nightmares, frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  

Significantly, his October 1969 Report of Medical Examination 
at separation did not reflect any psychiatric abnormalities.  
Therefore, service treatment records do not note a chronic 
psychiatric disorder in service, or any symptoms reasonably 
attributed thereto. 

Further, attempts to verify the Veteran's stressors relating 
to coming under enemy fire, seeing dead bodies, and working 
in grave registration have been unsuccessful.  The RO 
obtained the command chronologies for the relevant time 
period, but these records did not indicate his personal 
involvement in grave registration or combat operations, and 
did not note any United States casualties.  As such, the 
Board finds that these stressors have not been verified.    

However, with respect to the final stressor, the Veteran 
testified at his September 2008 Board hearing that he was 
serving with in Da Nang, Vietnam, in July 1969 when he was 
assigned to perimeter guard duty.  Because he was only 
recently relieved of his duty from the previous night, he 
confronted his Gunny Sergeant and Corporal to protest the 
perceived impropriety of the assignment.  

He related that in response to the confrontation, the Gunny 
Sergeant hit him in the jaw with an axe handle.  He further 
testified that he feared for his life.  This history as 
related by the Veteran is corroborated by service treatment 
records, which indicate hospital treatment for fracture of 
the left angle of the mandible in July 1969.  These treatment 
records reveal he was "injured when hit in the face by 
another man."  

As such, the Board finds that the Veteran's account of an in-
service personal assault is verified.  However, in order to 
establish service connection, the evidence of record must 
also include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), and a link, established 
by medical evidence, between current symptoms and the 
verified in-service stressor.  38 C.F.R. § 3.304(f) (2009).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

While the report of a May 2006 VA PTSD examination diagnosed 
the Veteran with moderate PTSD, which appeared to be related 
to "his experiences in Vietnam," the examiners did not 
specifically cite the July 1969 personal assault as one of 
the alleged stressors.  Rather, the examiners cited stressors 
such as witnessing others getting shot, working in grave 
registration, and hearing shooting while being out in the 
field at night.  As discussed above, these three stressors 
cannot be verified.  

In accordance with the Board's November 2008 remand 
instructions, the Veteran was afforded a subsequent VA PTSD 
examination in December 2008 to specifically address whether 
the July 1969 personal assault caused or contributed to his 
current PTSD.  The examiner, one of the two examiners who 
authored the previous PTSD examination report, stated that he 
could no longer endorse a diagnosis of PTSD without resorting 
to mere speculation.  Similarly, he was unable to relate any 
of his current psychiatric symptomatology to the July 1969 
assault without resorting to mere speculation.  Instead, the 
examiner diagnosed him with depressive disorder and anxiety 
disorder, not otherwise specified.  

VA treatment records reveal that the Veteran has been 
receiving outpatient treatment since 2004 for psychiatric 
symptomatology that has been alternatively diagnosed as PTSD, 
depressive disorder, and major depression.  However, the VA 
outpatient records do not opine as to the onset or etiology 
of his PTSD.  

In April 2005 correspondence, the Veteran's VA social worker 
opined that his PTSD warranted service connection with a 100 
percent evaluation, but did not relate his PTSD to his single 
verified in-service stressor.  He was afforded a PTSD screen 
in March 2007, which produced negative results.  As such, 
even assuming a current PTSD diagnosis, any such diagnosis 
was not based upon a stressor which can be verified by VA.  
Therefore, the Board is unable to grant the benefit sought.

The Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
PTSD is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  

The Board additionally observes that, although the Veteran is 
claiming entitlement to service connection for PTSD, records 
indicate that he has been diagnosed with anxiety and 
depressive disorders.  The Board acknowledges that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

In Clemons, the Court noted that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Id. at 6-7.

However, because the competent evidence does not causally 
relate the Veteran's anxiety and depressive disorders to 
active service, there was no treatment for anxiety or 
depression in service, and there is no record of the disorder 
for many years following service, service connection for 
anxiety or depression is not warranted. See 38 C.F.R. § 3.303 
(2009); Pond v. West, 12 Vet. App. 341, 346 (1999).  In sum, 
after a careful review of the evidence of record, the Board 
finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, he 
submitted additional records and several written statements, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in September 2008.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in May 2006 and December 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


